[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                          FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                    OCTOBER 18, 2006
                           No. 06-11504
                                                    THOMAS K. KAHN
                       Non-Argument Calendar
                                                         CLERK


                  D. C. Docket No. 03-62136-CV-PAS

FIREMAN’S FUND INSURANCE COMPANY,

                                          Plaintiff-Cross
                                          Claimant-Counter
                                          Defendant-Cross
                                          Defendant-Appellant,

                               versus

TWIN CITY FIRE INSURANCE,

                                          Defendant-Counter
                                          Claimant-Cross
                                          Claimant-Appellee,

LIBERTY MUTUAL INSURANCE COMPANY,
J.C. PENNEY, INC.,

                                          Defendant-Appellees.

__________________________________________________________________
                         _________________

                  D.C. Docket No. 03-62143-CV-PAS
                         ________________
FIREMAN’S FUND INSURANCE COMPANY,

                                                  Plaintiff-Counter
                                                  Defendant-Appellant,
            versus

J.C. PENNEY CORPORATION, INC.,
LIBERTY MUTUAL INSURANCE COMPANY,
TWIN CITY FIRE INSURANCE CO.,

                                                  Defendants-Counter
                                                  Claimants-Appellees.



                   Appeal from the United States District Court
                       for the Southern District of Florida


                               (October 18, 2006)


Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      This appeal involves a question of insurance coverage under Florida law. In

an order entered on September 12, 2005, the district court granted Twin City Fire

Insurance Company’s motion for summary judgment and denied Fireman’s Fund’s

cross-motion for summary judgment. Specifically, the district court determined




                                        2
that the Fireman’s Fund’s policies covered the J.C. Penney settlement in the

underlying action.

      The underlying action is a wrongful death suit brought by the estate of

Jessica Enriquez, a young child who was killed when a shelving unit manufactured

by Trendlines Home Fashions, Inc., fell on her at a J.C. Penney outlet store. The

district court determined that Fireman’s Fund was contractually required to

contribute funds toward a settlement that Liberty Mutual and Twin City reached in

the underlying Enriquez lawsuit.

      Our review of a district court’s grant of summary judgment is plenary.

Polkey v. Transtecs Corp., 404 F.3d 1264, 1267 (11th Cir. 2005).

      In this appeal, Fireman’s Fund contends that the non-product liability claims

against J.C. Penney do not fall within the scope of coverage granted by its vendors

endorsement. Moreover, Fireman’s Fund insists, if the claims are found to be

within the scope of the grant of coverage, they fall within a specific policy

exclusion.

      The vendors endorsement written by Fireman’s Fund granted coverage to

J.C. Penney for “bodily injury . . . arising out of [Trendline’s] products which are

distributed or sold in the regular course of [Penney’s] business. . . .” (R-70-12.)

The recent case of Taurus Holdings, Inc. v. United States Fidelity & Guaranty

                                          3
Co., 913 So.2d 528 (Fla. 2005), is dispositive of this issue. In that case, the

Florida Supreme Court held:

      Based on the analysis above, we agree with the majority of states and
      conclude that the phrase “arising out of your product” in the products-
      completed operations hazard exclusions at issue is unambiguous.
      “The term ‘arising out of’ is broader in meaning than the term ‘caused
      by’ and means ‘originating from,’ ‘having its origin in,’ ‘growing out
      of,’ ‘flowing from,’ ‘incident to’ or ‘having a connection with.’”
      Hagan, 675 So.2d at 965. As we implied in Race, 542 So.2d at 351,
      this requires more than a mere coincidence between the conduct (or,
      in this case, the product) and the injury. It requires “some causal
      connection, or relationship.” Heritage Mut. Ins. Co., 657 So.2d at
      927. But it does not require proximate cause. Race, 542 So.2d at
      348.

Id. at 539-40.

      Since there is no dispute that the underlying injury was inflicted by a

Trendline product that was for sale by Penney, we conclude that the underlying

bodily injury falls within this broad grant of coverage written by Fireman’s Fund.

      We also conclude that because Fireman’s Fund failed to carry its burden of

clearly excluding from coverage injuries arising out of products that are

negligently assembled by the vendor for display on the sales floor, the district

court correctly held that no exclusion bars coverage in this case.




                                          4
      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of Twin City Fire Insurance Company and its denial of

Fireman’s Fund’s motion for summary judgment.

      AFFIRMED.




                                        5